Title: To Thomas Jefferson from Christopher Greenup, 6 February 1808
From: Greenup, Christopher
To: Jefferson, Thomas


                  
                     Sir. 
                     Frankfort February 6th. 1808
                  
                  I have the honor to inclose you by direction of the Legislature of Kentucky, the copy of an Address agreed on by that body, in their present Session 
                  I present you with the Assurances of my high esteem and Consideration
                  
                     Christo. Greenup 
                     
                  
                Enclosure
                                                
                                                    
                            To the President and Congress of the United States
                        
                            General Assembly January 22nd, 1808
                        
                     The General assembly of the Commonwealth of Kentucky cannot refrain at this important crisis of an impending foreign War from manifesting to the constituted authorities of the General Government the feelings with which they are deeply impressed, in recurring to the unprecedented course of measures which has for some time past characterised the belligerent powers of Europe in their relations with the United States. While they feel anxious to avail themselves of an opportunity to express in decided terms of approbation, their concurrence in the arrangements for negociations, made by the Government; they are equally solicitous to announce to the world, that they will to the extent of their energies support those principles, on which the national honor as an independent people rests, and by the abandonment of which they would deservedly cease to be considered a free people.—
                     The Federal Government which originated from the free will of the people, is congenial to the wishes of this citizens, and is administered with good faith in its connections with the different nations of the earth. But whilst they contemplate they equity of that Government they participate in the just indignation of their constituents, at the repeated depredations committed on the lawful commerce, and have waited to heard that our grievances would be atoned for in a satisfactory manner by adequate reparations.—But what has been the astonishment when instead of amicable adjustments they see one of the belligerent powers persisting in a system of procrastination, and indecisive negotiations, injurious to our national dignity and suffering commercial interests.—Wherefore
                     Resolved by the Senate and House of Representatives that they have the highest confidence in the wisdom, justice, and impartiality of the present administration of the General Government.—
                     Resolved, That they consider the conduct of one of the belligerent powers in many instances but more particularly the attack upon the national ship of war Chesapeake as outrageous and insulting in the extreme, and such as in the event of a failure on her part to make honorable reparation, calls for an exercise of the energies of Government, as will manifest to the belligerent powers of Europe, that the rights of an independent nation are not to be trampled upon with impunity.—
                     Resolved That whatever measures for vindicating the national honor, the wisdom of the Government may prescribe, shall receive the support of our best exertions at the risque of our lives and fortunes.—
                     Resolved That the Governor be requested to foward a copy of the foregoing resolutions to the President of the United States and to our Senators and Representatives in Congress—
                     Approved January 27th 1808
                                                
                            
                            Henry Clay speaker
                        of the House of Representatives
                        Th: Posey. S. S—
                        
                     
                        Christo Greenup
                        
                        Governor of the Commonwealth of Kentucky
                        
                        By the Governor
                        Alfred William Grayson
                        
                        Secretary of State
                     
                  
                        
                    